Mr. Justice McAllister, dissenting : I do not concur. By the contract, appellant was to do the carpenter work, the plastering and plumbing according to certain specifications, and within a specific time. The terms and conditions upon which appellee was to pay for the work were as follows: “2d. In consideration of the foregoing, the said Mrs. O. R. W. Lull agrees to pay the said F. Korf, contractor, upon certificate of said architects that the terms of said contract have been complied with, and upon sufficient evidence that all claims upon the building for work and materials, up to the time of payment, are discharged, the sum of thirty-nine hundred dollars, ($3900,) in manner following, viz: One payment when the roof is on; one payment when the plastering is on; it being understood that no payment shall exceed eighty per cent of the value of the work performed and materials furnished. The work to be commenced as soon as the contract has been signed, and completed as soon as the 10th day of August, 1872.” The certificate of the architects that the terms of the contract had been complied with, was a condition precedent to appellant’s right to payment. Packard et al. v. Van Schoick, 58 Ill. 79. As showing compliance with that requirement, appellant relied upon two certificates, one signed by one architect alone, and another signed by both. These certificates are as follows : “Chicago, Oct. 17, 1872. “ Mr. F. Korf : Pear Sir—This is to certify that the plastering portion of the work on Mrs. Lull’s house, on Maple street, Chicago, is accepted, with these exceptions: That the sides of the entrance to the attic are to be plastered, and the crack above the second story window finish is to be filled. “Yours, etc., “ F. W. Copeland, Areh’t.” “ Chicago, Kov. 2, 1872. “ This is to certify, that Mr. F. Korf has completed the carpenter’s portion of the work on a dwelling house for Mrs. O. R. W. Lull, on Maple street, Chicago, and is entitled to the balance of the money due him, upon his proof that all debts for labor and materials used in the building, have been discharged, or upon his giving proper orders for their discharge. [Signed] “F. W. Copeland, and “F. O. Weary, Architects.” The first of these certificates relates only to the plastering, and does not show its completion. The second relates to the “ carpenter’s portion ” of the work, but does not profess to certify that the terms of the contract have been complied with. The work might be completed, but not within the time, or according to the specifications of the contract. McAvoy v. Long, 13 Ill. 151; Morgan v. Birnie, 9 Bing. 670; Smith v. Briggs, 3 Denio, 73.